                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

WILLIAM W. RAMSEY, JR.,               )      CV 19-00060-SOM-RLP
                                      )
            Plaintiff(s),             )
                                      )      ORDER ADOPTING
      vs.                             )      MAGISTRATE JUDGE’S
                                      )      FINDINGS AND
PARK LANE MANAGEMENT                  )      RECOMMENDATION
AND SECURITY TEAM, ET AL,             )
                                      )
          Defendant(s).               )
_____________________________

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on February 14, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “Findings and

Recommendations To Deny Plaintiff’s Motion For Appointment Of Pro Bono

Counsel and To Dismiss Plaintiff’s Amended Complaint With Leave To Amend”,

ECF NO. [8] are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.


                        /s/ Susan Oki Mollway
                        Susan Oki Mollway
                        United States District Judge
